DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
2.	Applicant's arguments filed September 16, 2021 have been fully considered but they are not persuasive for the following reasons:
	With respect to claim 1, applicant alleges that since the protrusions 110, 106 of Shennib are at the seal assembly 104, not at the hearing device's 100 housing, Shennib fails to disclose the above claimed features regarding the housing comprising the first protrusion and the second protrusion (remarks pgs. 7-8).  
In response, Examiner disagrees. Shennib discloses in Fig. 3 of a canal hearing device 100 comprising a main module housing (Para. [0026], Lines 6-8) with a retaining seal assembly 104 including a medial flange (i.e. first protrusion) 110 and a lateral flange (i.e. second protrusion) 106 reads on the limitation of “housing comprising the first protrusion and the second protrusion” because the main module housing includes the engaged retaining seal assembly 104. The retaining seal assembly 104 surrounds the exterior surface of the main module housing as shown in Fig. 3. The examiner would also like to note that “claimed features regarding the housing comprising the first protrusion and the second protrusion” doesn’t require the first protrusion or the second protrusion to be an integral part of the earpiece housing. Based on this, the rejection of claim 1 is maintained.
	Applicant further alleges that Shennib fails to disclose "wherein the first protrusion is between the first end of the ear canal part and the second protrusion along the ear canal axis, the 
In response, Examiner disagrees. Shennib discloses in Fig. 3 of the medial flange (i.e. first protrusion) 110 is between the first end of the retaining seal assembly (i.e. ear canal part) 104 and the lateral flange (i.e. second protrusion) 106 along the ear canal axis, the medial flange (i.e. first protrusion) 110 comprising a trench (i.e. first channel part) 114 configured to provide fluid communication between an ear canal cavity (Fig. 3 shows the ear canal cavity is form between the tympanic membrane and the first end of the retaining seal assembly 104) and the intermediate space (Fig. 3 shows the intermediate space is form between the medial flange (i.e. first protrusion) 110 and the lateral flange (i.e. second protrusion) 106), the lateral flange (i.e. second protrusion) 106 comprising a trench (i.e. second channel part) 108 configured to provide fluid communication between the intermediate space (Fig. 3 shows the intermediate space is form between the medial flange (i.e. first protrusion) 110 and the lateral flange (i.e. second protrusion) 106) and a surrounding (Fig. 3 shows surrounding is form between the end appositive to the first end of the retaining seal assembly 104 and the opening of the ear canal) of the user. Based on this, the rejection of claim 1 is maintained. Note: Please see the notations below in Fig. 3 to better explain the location of the claimed features.

    PNG
    media_image1.png
    812
    806
    media_image1.png
    Greyscale

With respect to claims 2-14, applicant traverses all rejections for reasons similar to those discussed for independent claim 1. In response, see the response directed to independent claim 1 above.
With respect to claims 15-17, applicant traverses all rejections for reasons similar to those discussed for independent claim 1. In response, see the response directed to independent claim 1 above. It is also noted that the independent method claim 15 appears to merely concentrate on a custom-manufacture of an earpiece carried out by taking a physical mold of the .  
	Claim Rejections - 35 USC § 102
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


5.	Claims 1-3, 11, 14, 20, 21 and 24-28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shennib et al. (hereinafter Shennib) US-PG-PUB No. 2016/0066110.

Regarding claim 1, Shennib teaches
An earpiece (Figs. 1 and 3 show a canal hearing device 100) for a hearing device, the earpiece (i.e. canal hearing device 100) comprising;
an earpiece housing (a main module housing as shown in Fig. 1 and Para. [0026], Lines 6-8) comprising: 
an ear canal part (Figs. 1 and 3 show a retaining seal assembly 104) to be introduced into an ear canal of a user as shown in Fig. 3 and Para. [0030], Lines 1-4, where the ear canal part (i.e. retaining seal assembly 104) extends along an ear canal axis of the earpiece (i.e. canal 
a first protrusion (Figs. 1 and 3 show a medial flange 110) with a first outer surface as shown in Figs. 1 and 3; and 
a second protrusion (Figs. 1 and 3 show a lateral flange 106) with a second outer surface as shown in Figs. 1 and 3; and 
Fig. 3 shows an intermediate space between the first protrusion (i.e. medial flange 110) and the second protrusion (i.e. lateral flange 106); 
Fig. 3 shows the first protrusion (i.e. medial flange 110) is between the first end of the ear canal part (i.e. retaining seal assembly 104) and the second protrusion (i.e. lateral flange 106) along the ear canal axis, the first protrusion (i.e. medial flange 110) comprising a first channel part (Fig. 3 show a trench 114) configured to provide fluid communication between an ear canal cavity and the intermediate space as shown in Fig. 3 and Para. [0031], Lines 1-13, the second protrusion (i.e. lateral flange 106) comprising a second channel part (Fig. 3 show a trench 108) configured to provide fluid communication between the intermediate space and a surrounding of the user as shown in Fig. 3 and Para. [0031], Lines 1-13.

Regarding claim 2, Shennib teaches
The earpiece according to claim 1, wherein the first outer surface of the medial flange (i.e. first protrusion) 110 is configured to contact a wall of the ear canal of the user when the earpiece is inserted into the ear canal of the user as shown in Fig. 3.

Regarding claim 3, Shennib teaches


Regarding claim 11, Shennib teaches
The earpiece according to claim 1, wherein the first channel part (i.e. trench 114) has a first primary opening directed towards the ear canal cavity as shown in Fig. 3, the first primary opening of the first channel part (i.e. trench 114) comprising a first rounded edge as shown in Fig. 3, and the second channel part (i.e. trench 108) has a second secondary opening directed towards the intermediate space as shown in Fig. 3, the second secondary opening of the second channel part (i.e. trench 108) comprising a second rounded edge as shown in Fig. 3.

Regarding claim 14, Shennib teaches
The earpiece according to claim 1, wherein the ear canal cavity is between a tympanic membrane and the earpiece housing when the earpiece (i.e. canal hearing device 100) is inserted into the ear canal of the user as shown in Fig. 3.

Regarding claim 20, Shennib teaches
The earpiece according to claim 1, wherein the earpiece housing (i.e. main module housing as shown in Fig. 1 and Para. [0026], Lines 6-8) is configured to accommodate an electronic component (i.e. speaker…Para. [0026], Lines 14-15).

Regarding claim 21, Shennib teaches


Regarding claim 24, Shennib teaches
The earpiece according to claim 1, wherein the earpiece housing having the first and second protrusions is at least partly customized (Fig. 3 shows the main module housing includes the engaged retaining seal assembly 104 having the medial flange (i.e. first protrusion) 110 and the lateral flange (i.e. second protrusion) 106 is at least partly customized).

Regarding claim 25, Shennib teaches
The earpiece according to claim 1, wherein the first protrusion is located at a longitudinal side of the earpiece housing (Fig. 3 shows the medial flange (i.e. first protrusion) 110 is located at a longitudinal side of the main module housing includes the engaged retaining seal assembly 104).

Regarding claim 26, Shennib teaches
The earpiece according to claim 1, wherein the first protrusion is located at a longitudinal side of the earpiece housing (Fig. 3 shows the lateral flange (i.e. second protrusion) 106 is located at a longitudinal side of the main module housing includes the engaged retaining seal assembly 104).

Regarding claim 27, Shennib teaches
The earpiece according to claim 1, wherein when the earpiece is being worn by the user, the first protrusion is located between a wall of the ear canal and an electrical component of the earpiece (Fig. 3 shows the medial flange (i.e. first protrusion) 110 is located between a wall of the ear canal and a speaker (Para. [0026], Lines 14-15) of the canal hearing device 100).

Regarding claim 28, Shennib teaches
The earpiece according to claim 1, wherein when the earpiece is being worn by the user, the second protrusion is located between a wall of the ear canal and an electrical component of the earpiece (Fig. 3 shows the lateral flange (i.e. second protrusion) 106 is located between a wall of the ear canal and a speaker (Para. [0026], Lines 14-15) of the canal hearing device 100).
Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


8.	Claims 4-6, 8-10 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Shennib et al. (hereinafter Shennib) US-PG-PUB No. 2016/0066110.

Regarding claim 4, Shennib teaches all the features with respect to claim 1 as outlined above.
Shennib does not explicitly teach in the first embodiment that the first channel part has a first diameter in a range of 0.5 mm to 5 mm, and the second channel part has a second diameter in a range of 0.5 mm to 5 mm, and wherein the second diameter is larger than the first diameter.
	However, in a different embodiment, Shennib teaches that the first channel part (i.e. trench 114) has a first diameter in a range of 0.2 mm to about 0.4 mm, and the second channel part (i.e. trench 108) has a second diameter in a range of about 0.4 mm to about 0.6 mm., and wherein the second diameter of the second channel part (i.e. trench 108) is larger than the first diameter of the first channel part (i.e. trench 114)…Para. [0040], Lines 18-24.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first embodiment, as taught by Shennib with the embodiment specifying the sizes of the channel parts, as taught by Shennib. The motivation is to provide channel parts with shaped and sized with sufficient area to reduce acoustic leakage at a selected frequency range.

Regarding claim 5, Shennib teaches all the features with respect to claim 1 as outlined above.
Shennib does not explicitly teach in the first embodiment that the first channel part has a first length in a range of 1 mm to 5 mm.
	However, in a different embodiment, Shennib teaches that the first channel part (i.e. trench 114) has a first length in a range of…Para. [0040], Lines 16-18.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first embodiment, as taught by Shennib with 

Regarding claim 6, Shennib teaches all the features with respect to claim 1 as outlined above.
Shennib does not explicitly teach in the first embodiment that the second channel part has a second length in a range of 1 mm to 5 mm.
	However, in a different embodiment, Shennib teaches that the second channel part (i.e. trench 108) has a second length in a range of…Para. [0040], Lines 16-18.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first embodiment, as taught by Shennib with the embodiment specifying the sizes of the second channel part), as taught by Shennib. The motivation is to provide second channel part with shaped and sized with sufficient area to reduce acoustic leakage at a selected frequency range.

Regarding claims 8 and 9, Shennib teaches all the features with respect to claim 1 as outlined above.
Shennib does not explicitly teach that the intermediate space has a length is larger than a length of the first channel part or a length of the second channel part. 
One of ordinary skill in the art could have modified the size or dimensions of the intermediate space to obtain the required claimed limitation. Since it was well known to change the dimension of the intermediate space to create air pathways that increases the efficiency of the hearing aid device to improve acoustic properties and reduce pressure. Thus, in view of the teaching 

Regarding claim 10, Shennib teaches all the features with respect to claim 1 as outlined above.
Shennib does not explicitly teach a length of the intermediate space is larger than a sum of a length of the first channel part and a length of the second channel part.
One of ordinary skill in the art could have modified the size or dimensions of the intermediate space to obtain the required claimed limitation. Since it was well known to change the dimension of the intermediate space to create air pathways that increases the efficiency of the hearing aid device as a matter of design choice. Thus, in view of the teaching Shennib, there would have been a reasonable expectation for one skilled in the art to provide an "intermediate space" with a length larger than a sum of a length of the first channel part and a length of the second channel part to improve the efficiency of the hearing aid device. A person of ordinary skill in the art recognizes and understands that the intermediate space may be any suitable shape or size to improve the efficiency of the hearing aid device to direct the sounds toward the user and enhance the auditory experience. The benefit of selecting an appropriate dimension or size is 

Regarding claim 13, Shennib teaches all the features with respect to claim 1 as outlined above.
Shennib teaches in Fig. 3 that the first protrusion (i.e. medial flange 110) is at a first distance from the first end of the ear canal part (retaining seal assembly 104). 
Shennib does not explicitly teach that the first distance is in a range from 0.5 mm to 4.0 mm.
One of ordinary skill in the art could have modified the distance the first protrusion (i.e. medial flange 110) to obtain the required claimed limitation. Since it was well known to change the placement of the first protrusion (i.e. medial flange 110) to create air pathways that increases the efficiency of the hearing aid device as a matter of design choice. Thus, in view of the teaching Shennib, there would have been a reasonable expectation for one skilled in the art to provide a "first protrusion" at a first distance from the first end to improve the efficiency of the hearing aid device. A person of ordinary skill in the art recognizes and understands that the first protrusion may be palace any suitable location to improve the efficiency of the hearing aid device to direct the sounds toward the user and enhance the auditory experience. The benefit of selecting an appropriate distance is to improve the user experience by identifying the optimum placement or distance that provides superior performance and pressure equalization and/or occlusion relief. 

9.	Claims 7 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Shennib et al. (hereinafter Shennib) US-PG-PUB No. 2016/0066110 in view of Larsen et al. (hereinafter Larsen) US-PG-PUB No. 2012/0257774.

Regarding claim 7, Shennib teaches all the features with respect to claim 1 as outlined above.
Shennib does not explicitly teach that the intermediate space has a length in a range of 3 mm to 10 mm.
	Larsen teaches in Fig. 1 of intermediate space (i.e. the space between the flanges 104c and 104d) has a length in a range of 3 mm to 4mm (Para. [0045], Lines 1-3). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the earpiece, as taught by Shennib with the intermediate space has the length in the range of 3 mm to 4mm, as taught by Larsen. The motivation is to select an appropriate dimension or size that provides superior performance and pressure equalization and/or occlusion relief. 

Regarding claim 12, Shennib teaches all the features with respect to claim 1 as outlined above.
Shennib does not explicitly teach that the intermediate space is at least partially defined by an outer surface of the earpiece housing.
	Larsen teaches in Fig. 1 that the intermediate space (i.e. the space between the flanges 104c and 104d) is at least partially defined by an outer surface of the ear canal body part 103.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the earpiece, as taught by Shennib with the . 

10.	Claims 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Shennib et al. (hereinafter Shennib) US-PG-PUB No. 2016/0066110 in view of Deichmann et al. (hereinafter Deichmann) US-PG-PUB No. 2004/0107080.

Regarding claim 15, this claim is rejected for the same reasons as Claim 1 because the apparatus in Claim 1 can be used to practice the method of Claim 15. Claim 15 is product-by-process claims ("method of manufacturing an earpiece of a hearing device"). As such, when the claimed "earpiece” (claim 15) is "the same as or obvious from the product of the prior art, the claim is unpatentable even though the prior product was made by a different process." See MPEP 2113 for further guidance.
Shennib does not explicitly teach obtaining a model of an ear canal of a user.
	Deichmann teaches obtaining a model of an ear canal of a user (Para. [0024], Lines 1-5). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the earpiece, as taught by Shennib with the obtaining the model of the ear canal, as taught by Deichmann. The motivation is to determining contours of the auditory canal for a better fit. 

Regarding claim 16, the combination of Shennib and Deichmann teach all the features with respect to claim 15 as outlined above. Deichmann teaches that the act of forming the earpiece housing member comprises molding the earpiece housing member (Para. [0024], Lines 1-5).

Regarding claim 17, the combination of Shennib and Deichmann teach all the features with respect to claim 15 as outlined above. Deichmann teaches the arrangement of the cutting curve or surface to determining the configuration of the earpiece housing (Para. [0223], Lines 1-4).

Regarding claim 18, Shennib teaches all the features with respect to claim 1 as outlined above.
Shennib does not explicitly teach that at least a section of the first channel is completely surrounded by a material of the earpiece housing.
	Deichmann teaches in Fig. 35 of a section of the first end of the ventilation channel 112 is completely surrounded by a material of the shell 101. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the earpiece, as taught by Shennib with the section of the first channel is completely surrounded by the material of the earpiece housing, as taught by Deichmann. The motivation is to provide a design that reduction in surface area of the earpiece that results stable and comfortable fit for the user. 

Regarding claim 19, Shennib teaches all the features with respect to claim 1 as outlined above.
Shennib does not explicitly teach that at least a section of the second channel is completely surrounded by a material of the earpiece housing.
Deichmann teaches in Fig. 35 of a section of the second end of the ventilation channel 112 is completely surrounded by a material of the shell 101. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the earpiece, as taught by Shennib with the section of the second channel is completely surrounded by the material of the earpiece housing, as taught by Deichmann. The motivation is to provide a design that reduction in surface area of the earpiece that results stable and comfortable fit for the user. 

11.	Claims 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Shennib et al. (hereinafter Shennib) US-PG-PUB No. 2016/0066110 in view of Kanayama JP 2008199193 (For examination purports English Machine Translation of Kanayama would be use as cited reference).

Regarding claim 22, Shennib teaches all the features with respect to claim 1 as outlined above.
Shennib does not explicitly teach that the first protrusion is integral with a part of the earpiece housing.
	Kanayama teaches in Fig. 3a of a first protrusion is integral with a part of the earpiece housing. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the earpiece, as taught by Shennib with the first protrusion is integral with the part of the earpiece housing, as taught by Kanayama. The 

Regarding claim 23, Shennib teaches all the features with respect to claim 1 as outlined above.
Shennib does not explicitly teach that the second protrusion is integral with a part of the earpiece housing.
	Kanayama teaches in Fig. 3a of a second protrusion is integral with a part of the earpiece housing. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the earpiece, as taught by Shennib with the second protrusion is integral with the part of the earpiece housing, as taught by Kanayama. The motivation is to provide a design that reduction in surface area of the earpiece that results stable and comfortable fit for the user. 
Conclusion
12.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the 
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELICA M MCKINNEY whose telephone number is (571)270-3321.  The examiner can normally be reached on 7AM-4PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferring using USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan Tsang can be reached on (571)272-7574.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANGELICA M MCKINNEY/Examiner, Art Unit 2653